UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Florida Focused Long-Term Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early in 2011. > For the six months ended May 31, 2012, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 6.06% for Investor Shares and 6.11% for Admiral Shares, putting the fund ahead of its benchmark and its peers. > About one-third of the fund’s assets were invested outside of Florida, as part of its new strategy of diversifying its portfolio. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 31 Trustees Approve Advisory Arrangement. 33 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares 2.47% 3.80% 1.92% 4.14% 6.06% Admiral™ Shares 2.55 3.92 1.97 4.14 6.11 Barclays Municipal Bond Index 5.75 Spliced Other States Municipal Debt Funds Average 5.98 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares $11.60 $12.08 $0.220 $0.000 Admiral Shares 11.60 12.08 0.225 0.000 1 Chairman’s Letter Dear Shareholder, The municipal bond market turned in a strong performance during the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by more than 2 percentage points even as the fiscal situation of state and local governments remained challenging. Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 6.06% for Investor Shares and 6.11% for Admiral Shares. Its holdings in longer bonds, where investor demand was especially strong, helped it outpace the 5.75% return of its benchmark index and its peer group’s average return of 5.98%. With many investors willing to take on greater risk for more potential yield, longer-maturity and lower-quality bonds performed best. As a result of the solid demand for munis, capital appreciation accounted for about two-thirds of the fund’s total return. As bond prices rose, the fund’s 30-day SEC yield for Investor Shares fell to 2.47% from 3.10% six months earlier. (Bond yields and prices move in opposite directions.) Please note that in March we replaced the benchmark index for the Florida Focused Long-Term Tax-Exempt Fund. As we had previously announced, there is no longer a tax benefit for owning only Florida municipal bonds. As a result, we believe shareholders are better served by owning a more broadly diversified portfolio of municipal bonds, with as much as 50% of assets in non-Florida issues. We believe that the fund’s new comparative 2 benchmark, the Barclays Municipal Bond Index, more accurately represents the fund’s actual bond exposure. Bonds benefited from investors seeking safety and yields The return of Florida municipal bonds of about 6% was well ahead of the return of about 3% for the broad U.S. taxable bond market for the half-year. The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall as they respond with a lag to the declines seen in property values. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Florida Focused Long-Term Tax-Exempt Fund 0.20% 0.12% 1.01% The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the fund’s annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Other States Municipal Debt Funds. 4 drive tax revenues higher for many states, including the Sunshine State (see the accompanying chart). At the same time, Florida state and local governments have shied away from initiating significant new spending projects. Although issuance of municipal bonds rose significantly from a year earlier, much of it was aimed at refinancing existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the Florida municipal bond market, so too did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds supported the fund relative to its benchmark during the period. Demand for the substantially higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Another contributor to the fund’s relative performance was its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. These bonds did better than their general-obligation counterparts, which depend on general tax revenues and are therefore more affected by economic cycles. The fund also benefited from its holdings in the health care sector, especially hospital bonds, where the fund’s advisor saw attractive returns for the level of risk involved. During the six months under review, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in Florida tax revenues are recovering Sources: Vanguard and The Nelson A. Rockefeller Institute of Government. 5 determining where the best opportunities might be for the advisor to add value to the fund. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but on cash realized by selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to read a Vanguard research paper titled Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when, not if, more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned 6.06% for Investor Shares and 6.11% for Admiral Shares. The fund outpaced its new benchmark index, which returned 5.75%, and the 5.98% average return of peer-group funds. (The move to a new benchmark is discussed in the Chairman’s Letter.) The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor the shortest-term yields near zero and reiterated its view that rates would remain very low through late 2014. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Patient investors in the Florida Focused Long-Term Tax-Exempt Fund have done well since then: From January 31, 2011, Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 7 to May 31, 2012, the fund returned more than 16%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession. Florida’s financial managers have squarely confronted the situation. The gap in the state’s fiscal 2013 budget, which starts June 30, is the smallest that the state has had to close since the recession. The budget increases education spending, rebuilds reserves, provides business tax relief, and proposes restructuring of Medicaid and public employee pensions benefits. Florida’s economy appears to be recovering less quickly than the nation’s, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. The bank’s index for Florida rose by 3% from its low point in January 2010 to May 2012, compared with a 6% rise for the national economy. (The index combines data on jobs, manufacturing, and wages and salaries.) Even so, Moody’s Investors Service reported that annual taxable property values in three of the state’s largest counties had increased moderately for the first time since 2007. Like many other issuers nationwide, governments at the state and local level in Florida are taking advantage of low interest rates to call in and replace higher-interest bonds; at the same time, they are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average of one-third over the 15 years through 2010. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield muni bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity bonds, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally look for in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter- and longer-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. In all market conditions, of course, in-depth credit analysis is a key aspect of our process. In selecting bonds to add to or sell from the portfolio, we combine our trading team’s focus on finding value with our credit analysts’ prudent views about 8 the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, with an emphasis on hospitals. Yields of Florida bonds have been above general market averages, in part because of the lack of a tax benefit for investing in Florida securities. As you may recall, Florida eliminated its intangibles tax in 2007. Because of this, the mandate of the fund has been revised to allow us to invest up to 50% of its assets in bonds outside the state, and we have been evaluating securities both within and outside the state for the best relative value opportunities for the fund. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2012 9 Florida Focused Long-Term Tax-Exempt Fund Fund Profile As of May 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFLTX VFLRX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.47% 2.55% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 273 46,824 Yield to Maturity (before expenses) 2.6% 2.4% Average Coupon 4.9% 4.9% Average Duration 6.5 years 7.3 years Average Effective Maturity 6.2 years 5.7 years Short-Term Reserves 3.6% — Volatility Measures Barclays Municipal Bond Index R-Squared 0.98 Beta 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 6.4% 1 - 3 Years 9.9 3 - 5 Years 16.5 5 - 10 Years 61.7 10 - 20 Years 3.6 20 - 30 Years 1.9 Distribution by Credit Quality (% of portfolio) AAA 18.2% AA 50.1 A 27.0 BBB 4.7 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 10 Florida Focused Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 Barclays Municipal Bond Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 4.75% 2.29% 7.04% 6.32% 2003 4.43 2.95 7.38 6.65 2004 4.33 -0.63 3.70 4.07 2005 4.34 -1.30 3.04 3.88 2006 4.59 1.31 5.90 6.12 2007 4.50 -1.56 2.94 2.71 2008 4.21 -10.08 -5.87 -3.61 2009 5.04 9.59 14.63 14.17 2010 4.36 0.35 4.71 4.76 2011 4.24 2.20 6.44 6.53 2012 1.92 4.14 6.06 5.75 Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 9/1/1992 12.92% 5.06% 4.46% 0.82% 5.28% Admiral Shares 11/12/2001 13.01 5.14 4.53 0.82 5.35 See Financial Highlights for dividend and capital gains information. 11 Florida Focused Long-Term Tax-Exempt Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Florida (66.1%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 2/1/16 (14) 8,695 9,533 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,513 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,929 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,598 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 8,582 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,700 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.200% 6/1/12 LOC 1,400 1,400 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,325 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,793 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,582 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 10,000 10,881 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,525 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,119 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,775 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,632 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,328 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,460 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,548 Florida Board of Education Lottery Revenue 5.000% 1/1/13 (Prere.) 3,640 3,774 Florida Board of Education Lottery Revenue 5.250% 1/1/13 (Prere.) 3,330 3,457 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,451 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 3,000 3,513 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,746 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 4,121 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,670 12 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,741 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,489 Florida Department of Transportation GO 5.000% 7/1/13 (Prere.) 2,620 2,776 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,956 1 Florida Education System University System Improvement Revenue TOB VRDO 0.200% 6/7/12 3,290 3,290 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 520 554 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,344 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 7,220 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,570 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,397 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,428 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,555 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,205 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,409 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,215 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 9,162 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,601 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,189 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 4,570 4,638 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,104 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,244 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,863 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,244 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.190% 6/7/12 1,880 1,880 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,289 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 4.750% 10/1/33 1,920 1,997 13 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/37 4,500 4,851 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.500% 10/1/39 3,660 3,946 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,187 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,670 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,959 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.200% 6/1/12 LOC 17,450 17,450 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,488 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,235 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,746 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,175 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,158 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,405 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,363 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,185 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,692 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,757 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 10,130 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,998 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,848 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,481 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 7,489 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,136 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,734 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,771 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,991 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,074 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,391 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,340 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 5,046 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,735 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 5,212 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.280% 6/7/12 (4) 2,200 2,200 14 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,185 North Broward FL Hospital District Revenue VRDO 0.150% 6/7/12 LOC 3,230 3,230 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,006 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,697 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 7,034 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 9,304 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,946 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,580 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,840 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,413 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,001 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,238 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,595 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,112 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,751 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,656 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,287 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,793 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,337 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,498 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 6,013 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,845 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,227 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,316 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 8,001 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,206 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,697 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,248 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,268 15 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.180% 6/1/12 LOC 1,900 1,900 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,199 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,798 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,269 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,166 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,953 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,420 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,481 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,208 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,857 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,450 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 1,765 1,780 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,559 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,692 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,300 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,552 1 South Florida Water Management District COP TOB VRDO 0.200% 6/1/12 2,400 2,400 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,336 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,708 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,668 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,310 St. John’s County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,115 1,160 St. John’s County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,867 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,468 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,356 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,127 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 9,135 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,922 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,677 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,742 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,299 16 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,788 New York (4.4%) New York City NY GO 5.000% 8/1/35 1,500 1,696 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,198 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,224 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,117 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,684 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,626 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,301 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,369 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,372 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,253 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,302 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,229 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,282 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,382 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,137 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,228 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,409 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,590 Texas (3.8%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,629 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,959 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,268 Frisco TX Independent School District GO 5.000% 8/15/40 1,000 1,142 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,298 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,288 2 North Texas Tollway Authority System Revenue 5.000% 1/1/36 1,900 1,994 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,338 San Antonio TX GO 4.000% 8/1/14 1,000 1,078 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,426 Texas GO 5.000% 8/1/32 4,000 4,654 Texas State University System Revenue 5.000% 3/15/42 2,000 2,225 University of Houston Texas Revenue 5.000% 2/15/22 2,560 3,143 17 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 2,000 2,454 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,253 Massachusetts (3.1%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,251 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,325 1,369 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,605 Massachusetts GO 5.000% 10/1/16 3,000 3,552 Massachusetts GO 5.000% 10/1/17 3,000 3,632 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,678 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,551 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,757 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,588 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,141 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,679 California (2.4%) California GO 5.250% 10/1/24 3,000 3,576 California GO 5.000% 6/1/37 (14) 2,500 2,614 California GO 6.000% 11/1/39 1,500 1,767 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 1,000 1,060 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 2,185 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 3,680 3,916 2 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 2,989 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 1,000 1,181 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,695 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,311 Puerto Rico (2.0%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 775 817 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 5,990 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 11,939 Georgia (1.6%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 1,000 1,132 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 1,000 1,125 Georgia GO 5.000% 7/1/29 2,000 2,411 18 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,673 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 3,000 3,658 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,610 Illinois (1.6%) Chicago IL GO 5.250% 1/1/35 2,000 2,208 Chicago IL O’Hare International Airport Revenue 6.500% 1/1/41 3,000 3,630 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,126 Cook County IL GO 5.250% 11/15/28 2,000 2,269 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 1,000 1,092 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,166 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 917 Illinois GO 5.000% 8/1/23 1,500 1,685 North Carolina (1.5%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,552 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,228 Charlotte NC GO 5.000% 7/1/27 3,000 3,718 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 3,079 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 540 Wake County NC GO 4.000% 2/1/14 2,000 2,123 Ohio (1.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,390 Columbus OH GO 5.000% 12/15/13 2,000 2,145 Franklin County OH GO 5.000% 12/1/15 2,000 2,303 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,302 Ohio GO 5.000% 2/1/29 3,000 3,509 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 2,000 2,200 Pennsylvania (1.3%) Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,422 Pennsylvania GO 5.000% 3/1/15 2,065 2,321 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,173 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,413 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 1,000 1,209 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,162 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,252 University of Washington Revenue 5.000% 4/1/19 2,000 2,482 19 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) University of Washington Revenue 5.000% 7/1/34 2,000 2,327 Washington GO 5.000% 8/1/35 2,000 2,276 Washington State University General Revenue 5.000% 10/1/27 2,760 3,271 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,468 Maryland GO 5.000% 8/1/15 2,425 2,768 Maryland GO 5.000% 3/1/16 3,720 4,331 Wisconsin (1.0%) Wisconsin GO 5.000% 5/1/13 2,750 2,871 Wisconsin GO 5.000% 11/1/20 2,500 3,134 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,323 Virginia (0.9%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,118 Norfolk VA Water Revenue 5.000% 11/1/28 1,000 1,203 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,829 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,556 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 2,000 2,366 Connecticut GO 5.000% 11/1/26 3,000 3,621 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,228 New Jersey (0.5%) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,369 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,435 New Hampshire (0.5%) 2 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 1,000 1,032 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,569 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,833 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,572 Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,294 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,761 20 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,513 Alabama (0.4%) Huntsville AL GO 5.000% 5/1/26 2,860 3,412 Minnesota (0.4%) Minnesota GO 5.000% 10/1/16 2,850 3,379 Tennessee (0.3%) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 500 535 Tennessee GO 5.000% 10/1/16 2,000 2,373 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 1,195 1,506 Indiana University Student Fee Revenue 5.000% 6/1/22 1,000 1,269 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,604 Hawaii (0.3%) Hawaii GO 5.000% 12/1/18 2,000 2,466 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 District of Columbia (0.2%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 2,000 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 909 Total Tax-Exempt Municipal Bonds (Cost $874,190) Other Assets and Liabilities (0.3%) Other Assets 12,355 Liabilities (9,881) Net Assets (100%) 21 Florida Focused Long-Term Tax-Exempt Fund At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 878,281 Undistributed Net Investment Income — Accumulated Net Realized Losses (1,617) Unrealized Appreciation (Depreciation) 72,002 Net Assets Investor Shares—Net Assets Applicable to 11,669,607 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 66,839,492 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $7,890,000, representing 0.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2012. A key to abbreviations and other references follows the Statement of Net Assets See accompanying Notes, which are an integral part of the Financial Statements. 22 Florida Focused Long-Term Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 23 Florida Focused Long-Term Tax-Exempt Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Interest 18,222 Total Income 18,222 Expenses The Vanguard Group—Note B Investment Advisory Services 28 Management and Administrative—Investor Shares 115 Management and Administrative—Admiral Shares 373 Marketing and Distribution—Investor Shares 18 Marketing and Distribution—Admiral Shares 74 Custodian Fees 8 Shareholders’ Reports—Investor Shares 2 Shareholders’ Reports—Admiral Shares 1 Total Expenses 619 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 3,025 Futures Contracts (21) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 24 Florida Focused Long-Term Tax-Exempt Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 17,603 37,053 Realized Net Gain (Loss) 3,004 104 Change in Unrealized Appreciation (Depreciation) 34,961 16,600 Net Increase (Decrease) in Net Assets Resulting from Operations 55,568 53,757 Distributions Net Investment Income Investor Shares (2,556) (5,660) Admiral Shares (15,047) (31,393) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (17,603) (37,053) Capital Share Transactions Investor Shares (2,378) (27,937) Admiral Shares 1,683 (51,971) Net Increase (Decrease) from Capital Share Transactions (695) (79,908) Total Increase (Decrease) 37,270 (63,204) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 25 Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .220 .459 .488 .493 .507 .515 Net Realized and Unrealized Gain (Loss) on Investments .480 .250 .040 .990 (1.158) (.183) Total from Investment Operations .700 .709 .528 1.483 (.651) .332 Distributions Dividends from Net Investment Income (.220) (.459) (.488) (.493) (.507) (.515) Distributions from Realized Capital Gains — (.052) (.017) Total Distributions (.220) (.459) (.488) (.493) (.559) (.532) Net Asset Value, End of Period Total Return 1 6.06% 6.44% 4.71% 14.63% -5.87% 2.94% Ratios/Supplemental Data Net Assets, End of Period (Millions) $141 $138 $163 $219 $215 $263 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% 0.15% Ratio of Net Investment Income to Average Net Assets 3.68% 4.09% 4.26% 4.51% 4.57% 4.47% Portfolio Turnover Rate 16% 30% 22% 22% 35% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 26 Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .225 .468 .497 .502 .515 .523 Net Realized and Unrealized Gain (Loss) on Investments .480 .250 .040 .990 (1.158) (.183) Total from Investment Operations .705 .718 .537 1.492 (.643) .340 Distributions Dividends from Net Investment Income (.225) (.468) (.497) (.502) (.515) (.523) Distributions from Realized Capital Gains — (.052) (.017) Total Distributions (.225) (.468) (.497) (.502) (.567) (.540) Net Asset Value, End of Period Total Return 1 6.11% 6.53% 4.79% 14.72% -5.80% 3.01% Ratios/Supplemental Data Net Assets, End of Period (Millions) $808 $774 $811 $782 $721 $858 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% 0.08% Ratio of Net Investment Income to Average Net Assets 3.76% 4.17% 4.34% 4.59% 4.64% 4.54% Portfolio Turnover Rate 16% 30% 22% 22% 35% 16% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 27 Florida Focused Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Florida Focused Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at May 31, 2012. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 28 Florida Focused Long-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $138,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
